Citation Nr: 1608199	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  11-21 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than major depression with undifferentiated somatoform disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from October 1974 through July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Philadelphia, Pennsylvania, that, in pertinent part, denied the above claim.

This matter was previously before the Board in January 2015 at which time the issue captioned above was denied.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In October 2015, the Court approved a Joint Motion for Partial Remand, and the January 2015 Board decision was vacated to the extent that it denied service connection for an acquired psychiatric disorder, other than major depression with undifferentiated somatoform disorder, remanded the issue to the Board.  The case is now returned to the Board.

In January 2015, the Board, in pertinent part, had also remanded the issue of entitlement to service connection for gastroesophageal reflux disease, irritable bowel syndrome, ulcers, and gastritis.  During the pendency of this appeal, by rating action dated in September 2015, the RO granted service connection for gastroesophageal reflux disease, to include irritable bowel syndrome, gastritis, and peptic ulcer disease.  As this represents a complete grant of the benefit sought on appeal, the issue is no longer before the Board.

In January 2015, the Board also referred the issues of service connection for a nervous condition, to include facial tics and movement disorder, claimed as being secondary to major depression, severe, with undifferentiated somatoform, and, whether new and material evidence was received to reopen a claim for service connection for a low back disorder, to the AOJ for initial consideration.  In the October 2015 Joint Motion for Partial Remand, it was indicated that the Veteran had abandoned his appeal for his request to reopen the claim of entitlement to service connection for a low back disorder.  However, the issue regarding service connection for a nervous condition has not yet been addressed by the AOJ.  As such, it is once again, referred for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the October 2015 Joint Motion for Partial Remand, the parties agreed, in pertinent part, that in its analysis in January 2015, the Board had not adequately discussed a private medical record dated in July 2010.  In this regard, the Veteran's private physician had reported treatment for psychiatric problems in the 1980's, and that the Veteran had been treated for conditions that were "diagnosed as: depression, anxiety, [and] a nervous disorder."  While the Board had reviewed this report and stated that it believed that the letter was

"more an attempt to affirm that the Veteran suffered from psychiatric illness, rather than any attempt by the physician to identify a specific Axis 1 psychiatric disorder or disorders.  According to Dr. P.V.B., the records from the treatment summarized in his letters are unavailable." 

In doing so, the Board was said to have construed the private physician's diagnoses to be less than diagnoses and used this as a basis for denying the Veteran's claim.  The parties agreed that given that the private physician noted that treatment for diagnosed depression, anxiety, and a nervous disorder, the Board erred because it should have contacted the private physician and asked whether the physician's
opinion diagnosed the Veteran with depression, anxiety, or a nervous disorder, but did not.  Thus, the parties concluded that the Board should contact the Veteran's private physician and ascertain whether he had been diagnosed with depression, anxiety, or a nervous disorder.

The parties also concluded that if it is determined that the Veteran did have a confirmed diagnosis of anxiety, he should then be afforded a VA examination so as to determine whether an anxiety disorder is related to active service.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disability should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disability and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  With any necessary assistance by the Veteran, the AOJ shall contact the Veteran's private physician, Dr. P.V.B., and request that a statement be provided as to whether the Veteran had an Axis I diagnosis of depression, anxiety, and/or other acquired psychiatric disorder, other than major depression with undifferentiated somatoform disorder in the 1980's.  Dr. P.V.B., shall be requested to provide copies of all treatment records of the Veteran for a psychiatric disorder during the identified time period.

3.  If it is determined that the Veteran had an acquired psychiatric disorder, other than major depression with undifferentiated somatoform disorder in the 1980s, the AOJ shall schedule the Veteran for a VA examination by an appropriate physician so as to determine its nature and etiology.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted.  For any acquired psychiatric disorder, other than major depression with undifferentiated somatoform disorder identified, the examiner is requested to answer the following questions:

(a)  Did it at least as likely as not have its onset in service, in the year immediately following any period of service, or is it otherwise related to service?

(b)  Was it at least as likely as not caused by a service-connected disability?

(c)  Was it at least as likely as not aggravated by a service-connected disability?  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.   

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for anxiety in the 
Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.
If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4.  The AOJ will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, he and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time must be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.


This claim must be afforded expeditious treatment.  Claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


